Citation Nr: 0731177	
Decision Date: 10/03/07    Archive Date: 10/16/07

DOCKET NO.  05-24 399A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, to include major depression.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




INTRODUCTION

The veteran served on active duty in the United States Air 
Force from June 1971 to March 1973.  He was discharged under 
honorable conditions.

The veteran's initial claim for service connection for a 
psychiatric disability, which was filed in November 1996, was 
denied by the Department of Veterans Affairs (VA) Regional 
Office in Muskogee, Oklahoma (the RO) in an unappealed April 
1997 rating decision.

The veteran's current claim of entitlement to service 
connection for a psychiatric disability, claimed as 
depression with bipolar disorder, was filed in April 2004.  
The RO initially denied the claim in March 2004 on the basis 
that new and material evidence had not been received which 
was sufficient to reopen the claim.  The veteran filed a 
notice of disagreement in April 2005.  In a July 2005 
statement of the case (SOC) the RO reopened the claim and 
denied it on its merits.  The veteran perfected his appeal by 
filing a substantive appeal [VA Form 9] in August 2005.


FINDINGS OF FACT

1.  The veteran served on active duty in the United States 
Air Force from June 1971 to March 1973.

2.  The veteran was diagnosed during service as having 
passive aggressive personality disorder.

3.  Major depressive disorder was initially diagnosed in 
1993, twenty years after the veteran was separated from 
military service.

4.  A preponderance of the competent medical evidence of 
record supports a conclusion that the veteran's currently 
diagnosed major depression is unrelated to his military 
service.  
CONCLUSION OF LAW

An acquired psychiatric disability, to include major 
depression, was not incurred in or aggravated by the 
veteran's military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks entitlement to service connection for an 
acquired psychiatric disability, claimed as depression with 
bipolar disorder.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters. The Board will then render a 
decision on the issue on appeal.

Initial matter - new and material evidence

As was described in the Introduction, the veteran's initial 
claim of entitlement to service connection for an acquired 
psychiatric disability was denied in an unappealed April 1997 
rating decision.  That decision is final.  See 38 U.S.C.A. 
§ 72105 (West 2002); 38 C.F.R. § 20.1103 (2006).  Under the 
law and VA regulations, the veteran's claim may be reopened 
if new and material evidence is received.  See 38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2006).  

In this case, after initially declining to reopen the claim, 
in the July SOC the RO reopened the claim and denied it on 
the merits.  The question of whether new and material 
evidence has been received, however, is one that must be 
addressed by the Board, notwithstanding a decision favorable 
to the appellant that may have been rendered by the RO.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) [before 
considering a previously adjudicated claim, the Board must 
determine that new and material evidence was presented or 
secured for the claim, making RO determination in that regard 
irrelevant]; see also Jackson v. Principi, 265 F.3d 1366, 
1369 (Fed. Cir. 2001) [the Board has a jurisdictional 
responsibility to consider whether it was proper for the RO 
to reopen a previously denied claim].

The regulation provides that new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, related to 
an unsubstantiated fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  See 38 C.F.R. § 3.156(a) (2006).

After having reviewed the evidence which has been added to 
the record since the April 1997 denial of the veteran's 
claim, the Board finds that an August 1999 report of R.L.S., 
Jr., Ph.D., a psychologist, is arguably new and material 
evidence which serves to reopen the claim.  Specifically, the 
report includes the comment:  
"[the veteran] first started having problems with depression 
when he was in the military . . . " Although it is unclear 
whether "depression" refers to a diagnosis or merely to 
symptoms, or whether this is an opinion of Dr. R.L.S. or is 
merely a repetition of the veteran's own contentions, for the 
limited purposed of reopening the claim the Board finds that 
it satisfies section 3.156.  See Justus v. Principi, 3 Vet. 
App. 510, 513 (1992) [for the purpose of establishing whether 
new and material evidence has been submitted, the credibility 
of the evidence, although not its weight, is presumed]. 

Because new and material evidence has been submitted, the 
Board will move on to a de novo review of all of the evidence 
of record, as did the RO.

The Board wishes to make it clear that although there may be 
of record new and material evidence sufficient to reopen the 
claim, this does not mean that the claim must be allowed 
based on such evidence.  In Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998), the United States Court of Appeals for 
the Federal Circuit noted that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim.

Crucially, the Justus presumption of credibility does not 
attach after a claim has been reopened.  In evaluating the 
evidence and rendering a decision on the merits, the Board is 
required to assess the credibility, and therefore the 
probative value, of proffered evidence in the context of the 
record as a whole.  See Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims. See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case. 

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2006).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claims. As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.
The veteran was provided with VCAA notice in letters from the 
RO May 2004 and 
July 2006.

The Board observes that the veteran was informed of the 
evidentiary requirements for service connection in the letter 
from the RO dated May 12, 2004. Specifically, the May 2004 
letter advised that to establish service connection, the 
veteran must submit competent medical evidence of a 
"relationship between your current disability and an injury, 
disease or event in military service."  See the May 12, 2004 
VCAA letter, page 4. 

The veteran was advised in the May 2004 letter that VA would 
assist him in obtaining relevant records from any Federal 
agency, including records from the military, VA Medical 
Centers and the Social Security Administration. [Such records 
were in fact obtained.]   The May 2004 VCAA letter also 
informed the veteran that VA would assist him by providing a 
medical examination if necessary.  [A VA psychiatric 
examination was completed in January 2006.] 

With respect to private treatment records, the May 2004 
letter informed the veteran that VA would make reasonable 
efforts to obtain non-Federal evidence. 
The letter specifically noted: "You must give us enough 
information about your records so that we can request them 
from the person or agency that has them.  If the holder of 
the records declines to give them to us or asks for a fee to 
provide them, we'll notify you of the problem.  It's your 
responsibility to make sure we receive all requested records 
that aren't in the possession of a Federal department or 
agency." [Emphasis as in the original]. 

Finally, the Board notes that the July 2006 VCAA letter 
specifically requested of the veteran: "If you have any 
information or evidence that you have not previously told us 
about or given to us, and that information concerns . . . 
when [your disability] began, please tell us or give us that 
evidence as soon as possible." This request complies with the 
requirements of 38 C.F.R. § 3.159 (b) in that it informed the 
veteran that he could submit or identify evidence other than 
what was specifically requested by the RO.

Finally, there has been a significant recent Court decision 
concerning the VCAA. 
In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date. Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim. Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application. This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's denial of 
service connection for the veteran's psychiatric disability. 
In other words, any lack advisement as to those two elements 
is meaningless, because disability ratings and effective 
dates were not assigned. The veteran's claim of entitlement 
to service connection was denied based on element (3), 
connection between the veteran's service and the claimed 
psychiatric disability. As explained above, he has received 
proper VCAA notice as to his obligations, and those of VA, 
with respect to that crucial element.

Because as discussed below the Board is denying the veteran's 
claim, elements (4) and (5) remain moot.

In any event, the veteran received proper Dingess notice in 
the July 2006 letter.

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims. The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims. 
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them. In particular, the RO obtained the 
veteran's service medical records, VA medical  treatment 
reports, and medical records pertaining to the veteran's 
claim for Social Security disability benefits.  As was noted 
above, there was a VA psychiatric examination in January 
2006, the report of which has been associated with the 
veteran's VA claims folder. 

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claims has been consistent with the provisions of the VCAA. 
No further actions need be undertaken on the veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The veteran has been accorded ample opportunity to 
present evidence and argument in support of his claims.  He 
testified at a personal hearing which was chaired by a 
Decision Review Officer at the RO in January 2005.  He has 
been ably represented by his service organization, which 
submitted an Appellant's Brief in May 2007.

Accordingly, the Board will proceed to a decision.

Relevant law and regulations 

Service connection

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2006).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2006).


In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999). 

Personality disorders/drug and alcohol abuse

Congenital or developmental defects, to include personality 
disorders, are not diseases or injuries within the meaning of 
applicable legislation concerning service connection.  See 38 
C.F.R. §§ 3.303(c), 4.9, 4.127 (2006); see also Winn v. 
Brown, 8 Vet. App. 510, 516 (1996), and cases cited therein.

The law and regulations provide that compensation shall not 
be paid if disability was the result of the person's own 
willful misconduct or abuse of alcohol or drugs. See 38 
U.S.C.A. §§ 105, 1110 (West 2002); 38 C.F.R. §§ 3.1(n), 
3.301(c) (2006); see also VAOPGPREC 2-97 (January 16, 1997) 
[no compensation shall be paid if a disability is the result 
of the veteran's own willful misconduct, including the abuse 
of alcohol or drugs]. Moreover, section 8052 of the Omnibus 
Budget Reconciliation Act of 1990, Pub L. No. 101-508, § 
8052, 104 Stat. 1388, 1388-351 prohibits, effective for 
claims filed after October 31, 1990, the payment of 
compensation for a disability that is the result of a 
veteran's own alcohol or drug abuse.

Continuity of symptomatology

In order to show a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support a claim.  
There must be competent medical evidence unless the evidence 
relates to a condition as to which lay observation is 
competent to identify its existence.  See 38 C.F.R. § 
3.303(b) (2006).

Analysis

The Board will employ a Hickson analysis in analyzing the 
veteran's claim.

With respect to Hickson element (1), the recent medical 
reports are replete with diagnoses of major depression.  The 
report of the January 2006 VA examination included an Axis I 
diagnosis of major depressive disorder, recurrent type.  This 
is congruent with recent VA outpatient treatment records, as 
well as a June 1998 evaluation of the veteran by P.J.W., 
Ph.D., a clinical psychologist and an August 1999 evaluation 
by R.L.S., Jr., Ph.D., a psychologist. 

Although the veteran claimed entitlement to service 
connection for "depression with bipolar disorder" in April 
2004, and this characterization was carried forward by the RO 
in the July 2005 statement of the case and the February 2006 
supplemental statement of the case, there appears to have 
been no competent medical diagnosis of bipolar disorder.  In 
any event, the Board's decision encompasses the matter of 
service connection for any acquired psychiatric disability, 
however denominated.

The medical record also includes diagnoses of personality 
disorder as well as a history of drug and alcohol abuse, 
evidently recently in remission.  As was discussed in the law 
and regulations section above, service connection   
may not be granted for such conditions.  The veteran does not 
appear to be claiming service connection for them in any 
event.

In short, element (1), current diagnosis, is satisfied with 
respect to the claimed major depression.

Turning to element (2), in-service disease, the veteran's 
service medical records are replete with evidence of 
behavioral problems.  The veteran voluntarily enlisted in the 
U.S. Air Force in June 1971.  By November 1971, he presented 
himself as a conscientious objector opposed to violence and 
war.  He was referred to a mental health clinic.  No 
psychiatric disability was diagnosed.

Whatever the veteran's alleged moral stance, this did not 
deter him from staying in military service thereafter.  He 
evidently neglected his appearance and his duties.  In 
January 2003, he was referred for psychiatric evaluation, 
which resulted in a diagnosis of passive aggressive 
personality.  A physical profile report dated January 23, 
1973 listed the veteran's "deficit(s)" as follows:

Character and behavior disorder, passive aggressive 
personality type manifested by disrespect toward the 
military and the U.S. Air Force, inability to obey 
military rules and regulations, threaten [sic] AWOL, 
inability to arrive to duty on time.

Separation was recommended.  The veteran was discharged in 
March 1973 under honorable conditions. 
       
After having considered the matter, the Board believes that 
although the veteran was not diagnosed in service with 
depression, and indeed did not complain of depression, there 
is evidence of psychiatric problems in service.  To that 
extent only, element (2) is arguably met.  

Turning to critical element (3), medical nexus,  the veteran 
in essence contends that his psychiatric problems started in 
service and continued thereafter.  He appears to at least 
implicitly contend that his current acquired psychiatric 
disability, major depression, existed in service and was 
misdiagnosed therein as passive aggressive personality 
disorder. 

The veteran was examined by a VA psychiatrist in January 
2006.  In addition to reviewing the service records, 
described by the Board above, the examining psychologist 
noted that the veteran had a history of substance abuse after 
service.  The veteran was initially diagnosed as having 
depression in 1993 and had been diagnosed with depression 
thereafter on a more or less continuous basis.  
The veteran reported that he had attempted suicide in 1993 
and had been arrested for domestic abuse that same year.

The January 2006 VA examiner diagnosed both major depressive 
disorder (Axis I) and passive-aggressive personality disorder 
(Axis II).  The examiner concluded that "it is less likely 
as not that the veteran's depression began in the military.  
The rationale is that the diagnosis given the veteran [in the 
military] of character disorder and passive-aggressive 
personality is an Axis II diagnosis.  Major depression is an 
Axis I diagnosis and [these] are entirely separate 
disorders." 

In essence, the VA examiner indicated that major depression 
did not exist during service and therefore was not 
misdiagnosed as passive aggressive personality disorder 
during service as the veteran contends.  Rather, the examiner 
indicated that the veteran has two different psychiatric 
diagnoses: the long-standing passive aggressive personality 
disorder, which existed during service and continues to 
exist; and the major depression, which started after service.  

The January 2006 VA examiner did not specify the exact time 
of onset of the depression.  However, the record is devoid of 
references to depression until 1993, when as alluded to above 
the veteran encountered significant marital discord.  Indeed, 
the June 1998 report of P.J.W., Ph.D. includes the statement 
"[The veteran] said he started having depression in 1993 
when he and his wife were having some problems."  The 
service records do not indicate depression, either as a 
diagnosis or as a symptom, but rather demonstrate the 
veteran's conflicts with authority, unmilitary appearance and 
lack of concern for his duties.

As has been discussed at the outset of the Board's analysis, 
the veteran's claim was reopened due to a statement contained 
in the August 1999 report of Dr. R.L.S., Jr. as follows:  
"He first started having problems with depression when he 
was in the military . . . ."  It is unclear whether this is 
the conclusion of Dr. S. or is merely a reiteration of the 
veteran's own statements.  If it is just a reiteration of the 
veteran's statements, it is of no probative value as a nexus 
opinion; the Court has held on a number of occasions that a 
medical opinion premised upon an unsubstantiated account of a 
claimant is of no probative value.  See, e.g., Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) [generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described]; Reonal v. Brown, 5Vet. App. 458, 461 
(1993) [the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant]. 

It appears that Dr. S. took a very detailed history which is 
congruent with the objectively reported history contained in 
the claims folder.  This includes the fact that the veteran 
had problems in service which led to his early separation, as 
well as the fact that there was no psychiatric history from 
military service until 1993.  Thus, the Board cannot say that 
the statement quoted above is that of the veteran.  In 
Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005), the 
Court reaffirmed that in evaluating medical opinion evidence, 
the Board may reject a medical opinion that is based on facts 
provided by the veteran that have been found to be 
inaccurate. The Board may not, however, disregard a medical 
opinion solely on the rationale that the medical opinion was 
based on a history given by the veteran.  So it is in this 
case.

However, the statement of Dr. S. that the veteran  "first 
started having problems with depression when he was in the 
military " is of relatively limited probative value.  Like 
virtually all other psychiatric examiners, Dr. S. diagnosed 
passive aggressive personality disorder in addition to major 
depression.  Dr. S. did not, however, explain why passive 
aggressive personality disorder was diagnosed in service and 
depression was not.  Dr. S. also did not explain the lack of 
any reference in the medical records to depression, or 
complaints of depression, until 1993, two decades after the 
veteran was separated from military service.  Moreover, he 
did not explain why or how the veteran's in-service behavior 
(disrespect for authority, inability to obey military rules 
and regulations, etc.) was congruent with a diagnosis of 
depression vis-a vis passive aggressive personality disorder.  

Thus, the Board places little weight of probative value on 
this statement in light of the entire record, which as a 
whole convincingly establishes the presence of only a passive 
aggressive personality disorder in service, with major 
depression not being diagnosed until 1993.

To the extent that the veteran himself contends that he had 
had major depression in service which was misdiagnosed as a 
personality disorder, it is now well established that lay 
persons without medical training, such as the veteran, are 
not competent to comment on medical matters such as 
diagnosis, date of onset or cause of a disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 491, 494-5 (1992); see 
also 
38 C.F.R. § 3.159 (a)(1) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions]. The statements offered 
by the veteran are not competent medical evidence and do not 
serve to establish the existence of a current disability.

Implicit in the veteran's presentation is the contention that 
his currently diagnosed major depression began in service and 
continued thereafter.  A claim can still be substantiated if 
continuity of symptomatology is demonstrated after service. 
See Savage v. Gober, 10 Vet. App. 488 (1997); 38 C.F.R. § 
3.303(b).  However, as has been discussed above in connection 
with element (2), there was no acquired psychiatric 
disability diagnosed in service, and the objective evidence 
of record establishes the onset of symptoms of major 
depression two decades after service, in 1993, in connection 
with an episode of marital strife.  Supporting medical 
evidence is required.  See Voerth v. West, 13 Vet. App. 117, 
120-1 (1999) [there must be medical evidence on file 
demonstrating a relationship between the veteran's current 
disability and the claimed continuous symptomatology, unless 
such a relationship is one as to which a lay person's 
observation is competent]. Such evidence is lacking in this 
case.  Indeed, the report of Dr. S. makes it clear that there 
are no records of psychiatric complaints or treatment from 
1973 to 1993.  Continuity of symptomatology after service is 
therefore not demonstrated.

In conclusion, for the reasons and bases expressed above, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
an acquired psychiatric disability, to include major 
depressive disorder.  The benefits sought on appeal are 
accordingly denied.


ORDER

Entitlement to service connection for an acquired psychiatric 
disability, to include major depression, is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


